       Case 1:19-cv-11100-LAK-SDA Document 15 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Mark Ward,                                                                 5/11/2020

                                Plaintiff,
                                                              1:19-cv-11100 (LAK) (SDA)
                    -against-
                                                              ORDER
 Innosub USA, et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Plaintiff shall appear for a Telephone Conference on Thursday, May 14, 2020 at 11:00 a.m.

to discuss the status of this case. Plaintiff shall be prepared to discuss any efforts made to serve

Defendants Kissmax Design Company Limited, Clipartmax, Matt Hee, Nguyen Thi Thu Hang and

Teehelen with the Complaint and the status of seeking a certificate of default as against

Defendants Innosub USA, Vincent Palomo, Bomba Cases and/or Casematic.

       At the scheduled time, Plaintiff, as well as any other parties who wish to participate, shall

dial (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

       Plaintiff shall serve this Order upon Defendants Innosub USA, Vincent Palomo, Bomba

Cases and Casematic (or their counsel), and any other Defendants that have been served, as soon

as possible such that they have notice of this Order prior to Thursday’s conference.

SO ORDERED.

DATED:         New York, New York
               May 11, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
